Citation Nr: 1210614	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 30 percent for bipolar disorder.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in March 2008 and April 2009 of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in November 2011.  A transcript is of record. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain any outstanding Social Security Administration (SSA) disability records.  At the November 2011 hearing, the Veteran indicated that he was in receipt of Social Security benefits.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist. See 38 C.F.R. § 3.159(c)(2) and (3)(2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997). But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

With regard to the Veteran's claim of service connection for PTSD, a remand is necessary to conduct a VA examination.  The Veteran has alleged that during service he was subjected to abuse and harassment by his superior officers and has a diagnosis of PTSD as a result of those stressors.  A November 2011 treatment record shows that the Veteran was diagnosed with PTSD and experiences flashbacks and nightmares due to his military experience.  Although he underwent a VA mental disorders examination for his bipolar disorder in February 2009, the examiner did not discuss a PTSD diagnosis.   VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that further development and adjudication of the Veteran's claim for service connection for PTSD and an increased rating for bi-polar disorder may provide evidence in support of his claim for TDIU.  Therefore, it would be inappropriate at this juncture to enter a final determination on these issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. With regard to the Veteran's claim of service connection for PTSD, the Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and likely etiology of his acquired psychiatric disorder, to include PTSD.  The examiner must:

i. Discuss the Veteran's documented medical history and any assertions regarding whether his psychiatric disability is due to service or a service-connected disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

ii. State whether the Veteran had any psychiatric diagnoses, including PTSD, in addition to his service-connected bi-polar disorder.  

iii. If the Veteran has a psychiatric diagnosis other than bi-polar disorder, the VA examiner must opine whether the Veteran's psychiatric disorder is related to the Veteran's military service, to include any in-service stressful events?

3. If the Veteran is shown to have a diagnosis of PTSD as due to in-service stressful events, the RO/AMC must attempt to verify the Veteran's alleged stressful events.

4. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claims of service connection for PTSD, an increased rating for bi-polar disorder, and entitlement to TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


